Citation Nr: 1212699	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  11-03 028	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1957 to December 1957.  He had subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim of entitlement to service connection for a right ankle disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a right ankle disability was previously denied in a July 2004 Board decision.  The appellant did not appeal the decision and it is therefore final.

2.  Evidence added to the record since the last final July 2004 Board denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the appellant's claim for service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision that denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2011). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a June 2008 letter advised him that his claim was previously denied  by the RO in December 2002.  The Board notes that such is true but that the claim was also denied by the Board in July 2004.  However, such defect does not harm the Appellant because the July 2004 Board denial in effect subsumed and finalized the December 2002 denial.  Moreover, both the December 2002 rating decision and the July 2004 Board decision denied the claim because the in-service ankle injury appeared acute and transitory, thus not resulting in a permanent or chronic disability, and that reason was stated to the appellant in the June 2008 letter.   The appellant was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The June 2008 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the June 2008 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, the June 2008 letter informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, all records identified by the appellant have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the appellant's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  In 2010, the appellant stated that the record of his in-service injury was at the Lyster Army Health Center.  However, the records department from that center replied to the RO that there were no further records pertaining to the appellant and the RO informed the appellant of that reply in the January 2011 statement of the case.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the appellant's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The RO denied the appellant's claim of entitlement to service connection for a right ankle disability in a December 2002 rating decision.  The Board subsequently denied the appellant's appeal on that issue in July 2004.  The appellant did not appeal the Board decision and thus that decision, as well as the rating decision, are final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).   

Although the RO determined in a November 2008 rating decision that new and material evidence sufficient to reopen the claim for a right ankle disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in a July 2004 Board decision, the claim for service connection for a right ankle disability was denied.  The Board found that although there was evidence that the appellant had injured his right ankle in service, there was no indication of a chronic right ankle disability in service.  Moreover, there was no indication that the Appellant suffered from a current right ankle disability other than right ankle pain.  Absent evidence of a current disability related to the injury in service, service connection for a right ankle disability was denied.

The claim of entitlement to service connection for a right ankle disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in June 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the appellant's service treatment records, private treatment records, a letter from the appellant's sergeant while he was in service, and the appellant's own statements, as described above. 

In support of his application to reopen the claim, the appellant submitted additional personal statements wherein he alleged that he is entitled to service connection for his right ankle disability.  He argued that the previously submitted 1997 letter from his sergeant demonstrated that he had suffered a serious right ankle disability while in service.  Additionally, the RO searched for any further records, including VA treatment records and any outstanding service treatment records, with only negative results.  Accordingly, the Board finds that the new evidence does not relate to any unestablished facts necessary to substantiate the claim because they do not demonstrate that that the appellant in fact suffers from a current right ankle disability or that that disability is related to the injury in service, as the appellant contends .

The Board therefore finds that new and material evidence sufficient to reopen the claim has not been received.  In that regard, the appellant's statements are new but not material.  Lay assertions of medical causation alone do not suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Additionally, the appellant's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 

Finally, the Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate that the appellant suffers from a right ankle disability related to his active service.  The newly submitted evidence of record fails to show that the appellant suffers from a right ankle disability or that his disability is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the appellant to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, that of evidence of a right ankle disability and a medical nexus between the current disability and service, and neither of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the appellant's claim is insufficient to trigger the duty to assist under VCAA. 

Therefore, although the appellant has submitted new evidence that was not before the Board in July 2004, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  





	(CONTINUED ON NEXT PAGE)


Thus, the claim for service connection for a right ankle disability is not reopened and the benefits sought on appeal remain denied. 


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right ankle disability has not been received, and the appeal is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Appellants Affairs


